                                          Case 4:20-cv-02019-DMR Document 26 Filed 03/04/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         KYE CHUNG,
                                   7                                                       Case No. 20-cv-02019-DMR
                                                          Plaintiff,
                                   8
                                                     v.                                    ORDER OF DISMISSAL WITHOUT
                                   9                                                       PREJUDICE FOR FAILURE TO
                                         MEGAN J. BRENNAN,                                 PROSECUTE
                                  10
                                                          Defendant.
                                  11

                                  12           Plaintiff Kye Chung filed this action on March 23, 2020, alleging claims for employment
Northern District of California
 United States District Court




                                  13   discrimination and retaliation arising from his job with the United States Postal Service (“USPS”).

                                  14   [Docket No. 1.] Defendant filed a motion to dismiss on September 8, 2020. [Docket No. 9.]

                                  15   Plaintiff’s opposition was due by September 22, 2020 but he did not file an opposition until

                                  16   September 25, 2020. See Docket No. 14. Given Plaintiff’s pro se status, the court excused the

                                  17   untimely filing but granted Defendant’s motion to dismiss on the merits. [Docket No. 18.] The

                                  18   court granted Plaintiff leave to amend his complaint. It admonished Plaintiff that he must file his

                                  19   amended complaint by no later than December 21, 2020. Id. at 6 (“If Chung does not file an

                                  20   amended complaint by December 21, 2020, this case will be dismissed.” (emphasis in

                                  21   original)).

                                  22           Plaintiff filed a document on December 22, 2020 that appeared to be a response to the

                                  23   court’s order on Defendant’s first motion to dismiss. [Docket No. 19.] On January 8, 2021,

                                  24   Defendant responded to the filing, arguing that Plaintiff did not file an amended complaint as

                                  25   ordered by the court. [Docket No. 20.] She also argued that the document was not filed by the

                                  26   December 21, 2020 deadline and that therefore the case should be dismissed. Id. The court

                                  27   denied Defendant’s request. [Docket No. 21.] It noted that the December 22, 2020 filing “is not

                                  28   in the form of an amended complaint and is difficult to follow.” Id. at 1. However, the court
                                          Case 4:20-cv-02019-DMR Document 26 Filed 03/04/21 Page 2 of 2




                                   1   determined that the filing provided the information the court required in its prior order and

                                   2   therefore found it appropriate to construe the new filing together with the initial complaint such

                                   3   that both filings together constitute an amended complaint. Id. The court also noted that

                                   4   Plaintiff’s filing was late and that he had previously filed documents late. Id. at 2. The court

                                   5   again excused the late filing on the basis of Plaintiff’s pro se status and because the filing was late

                                   6   by one day. Id. However, the court strongly warned Plaintiff that “if he files documents late

                                   7   again, his case may be dismissed.” Id. (emphasis in original).

                                   8          Defendant filed a motion to dismiss the amended complaint on February 5, 2021. [Docket

                                   9   No. 23.] Any opposition was due by February 19, 2021. Plaintiff has not filed an opposition.

                                  10   Given that any opposition is now almost two weeks late, and given that the court has repeatedly

                                  11   warned Plaintiff of the consequences of late filing, the court finds that there is not good cause to

                                  12   excuse the delay. Therefore, this case is dismissed without prejudice for failure to prosecute. The
Northern District of California
 United States District Court




                                  13   Clerk shall terminate this matter.

                                  14

                                  15

                                  16          IT IS SO ORDERED.

                                  17   Dated: March 4, 2021
                                                                                         ______________________________________
                                  18
                                                                                         DONNA M. RYU
                                  19                                                     United States Magistrate Judge

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          2
